ORDER

PER CURIAM.
Appellants, Harriet Beard, David Crane, Michael Foresman, William Clark, Andrew Farmer, Missouri Department of Natural Resources and Air Conservation Commission of Missouri (commission), appeal from an order and judgment awarding reasonable attorney fees pursuant to Section 536.087 RSMo (1998 Supp.) in the amount of $37,000 to respondents, Missouri Coalition for the Environment and Wendy Pelton, for amounts expended in challenging commission’s grant of a variance of the opacity regulations to the U.S. Army. Respondents cross-appeal the denial of the additional attorney fees incurred in the litigation. The trial court found that respondents were “prevailing parties” entitled to reasonable attorney fees and expenses under Section 536.087 RSMo (1998 Supp.), because they successfully secured a vacation and remand of the decision of the commission with directions to receive and consider additional evidence. The attorney fees award was limited to the those which were directly attributable to the issues on which respondents actually prevailed. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).